Citation Nr: 0311727	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rate of dependency and indemnity 
compensation (DIC) benefits for the surviving spouse of the 
veteran based on the need for regular aid and attendance of 
another person or by reason of being housebound pursuant to 
38 U.S.C.A. § 1311(c)(d) (West 2002).  



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran was medically retired from active military 
service in October 1970 after serving over 14 years.  For 
service in the Republic of Vietnam, he was awarded the Bronze 
Star Medal.  He died in January 1976.  In February 1976, the 
RO awarded the veteran's surviving spouse (the appellant in 
this appeal) DIC benefits, as service connection was granted 
for the cause of the veteran's death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) which denied the appellant's claim for an increased rate 
of DIC benefits based on the need for regular aid and 
attendance of another (and at the housebound rate).  The case 
is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  From July 20, 2000, to November 30, 2000, as a result of 
bilateral rotator cuff tendonitis or tears and surgery for 
right rotator cuff repair, the appellant needed assistance 
for dressing, bathing, cooking and other activities of daily 
living which required the care or assistance of another 
individual on a regular basis, but she was not permanently 
confined to her home or the immediate premises by reason of 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rate of DIC 
benefits based upon the need for the regular aid and 
attendance of another person from July 20, 2000, through 
November 30, 2000, have been met.  38 U.S.C.A. § 1311(c)(d), 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2002); VAOPGCPREC 21-94 (O.G.C. Prec. 21-
94).  

2.  The criteria for entitlement to an increased rate of DIC 
benefits based upon permanent housebound status have not been 
met.  38 U.S.C.A. § 1311, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.351 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.

A review of the claims folder reveals that the RO informed 
the appellant and her representative at the time of the 
evidence necessary to substantiate her pending claim for 
additional DIC benefits by reason of being in need of the aid 
and attendance of another in the rating decision on appeal in 
September 2000 and in the statement of the case in March 
2002.  The appellant and representative were provided the 
very specific laws and regulations governing entitlement to 
an increased rate of DIC benefits based on a need for the aid 
and attendance of another and it was explained that medical 
evidence showing that the appellant met this very specific 
criteria was necessary to substantiate her claim.  All known 
and available evidence relevant to the specific period 
claimed by the appellant was collected for review and there 
is no evidence or argument that there remains any evidence 
which has not been collected and added to the claims folder 
for review.  

Additionally, the appellant was provided a VA examination 
specifically for the purpose of evaluation of her claim in 
August 2000.  The Board finds that the appellant was advised 
of the evidence she must submit and the evidence VA would 
collect on her behalf.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The duties to assist and notify under VCAA have 
been satisfied.  38 U.S.C.A. § 5102, 5103, 5103A, 5107.  The 
Board would also note that in granting the appellant a 
temporary award of additional DIC benefits based upon a 
demonstrated need for the aid and attendance of another for a 
period of 4 1/2 months, consistent with her claim in her 
substantive appeal, this decision constitutes a complete 
allowance of the benefit sought.  

Where an otherwise eligible surviving spouse of a wartime or 
peacetime veteran is in need of regular aid and attendance, 
the monthly rate of DIC shall be increased.  A claimant is 
considered to be in need of regular aid and attendance if she 
is:  (1) Blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for regular aid 
and attendance of another individual.  38 U.S.C.A. § 1311(c); 
38 C.F.R. § 3.351(a-c).  

Determinations as to need for regular aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress herself, or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aids; inability 
of the claimant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).  

The monthly rate of DIC payable to a surviving spouse who 
does not qualify for increased compensation based on need for 
regular aid and attendance shall be increased if the 
surviving spouse is permanently housebound by reason of 
disability.  The "permanently housebound" requirement is 
met when the surviving spouse is substantially confined to 
her home (ward or clinical area, if institutionalized) or 
immediate premises by reason of disability or disabilities 
which are reasonably certain to remain throughout the 
surviving spouse's lifetime.  38 U.S.C.A. § 1311(d); 
38 C.F.R. § 3.351(e).  

Analysis:  Following the veteran's death in January 1976, the 
RO approved the appellant's application for DIC benefits 
which became payable effective in January 1976.  In May 2000, 
the appellant submitted a statement indicating her need for 
help with bathing, dressing and preparing meals because of 
rotator cuff tears in both arms.  She reported that she was 
to see a surgeon in June 2000.  She requested aid and 
attendance benefits.  

Evidence submitted in support of this claim include a May 5, 
2000, record of the appellant's outpatient visit at a 
university cardiology clinic.  The appellant was age 59 
complaining of severe myalgia and polyarthritis.  She had 
received a diagnosis of bilateral rotator cuff tendonitis 
with an impingement syndrome and also had a rotator cuff 
tear.  She had been told that she required surgical treatment 
for her shoulder problem but she had refused.  Her main 
problem was acute and chronic pancreatitis.  Examination 
revealed normal heart sounds without murmurs and the lungs 
were clear without wheezing.  Her ECG was unchanged and 
normal.  

A May 17, 2000, outpatient record from the social work 
service of the same university medical system noted that the 
appellant had been admitted to the emergency room with chest 
pain with a diagnosis of rule out MI.  Her medical history 
was discussed.  It was recommended that she have home medical 
equipment including a stair glide.

On July 10, 2000, a private physician wrote that the 
appellant was scheduled for right shoulder surgery on July 
20, 2000, and that postoperatively she would not be able to 
use her right arm for any activity and she would need help to 
dress and with all activities of daily living.  

On August 18, 2000, the appellant was provided a VA 
examination specifically for evaluation of aid and attendance 
or housebound status.  The appellant complained of bilateral 
rotator cuff tendonitis or tears and that she was status post 
right rotator cuff repair performed the previous month.  She 
appeared to be in pain from shoulder surgery.  She was right-
handed.  She was unable to flex and abduct the right arm 
above 80 degrees due to pain and decreased range of motion.  
The physician wrote that she "needs assistance for dressing, 
bathing, cooking and other activities of daily living."  She 
wore an immobilizer when she was out of the house.  She was 
unable to use aids due to pain from shoulder surgery.  The 
certification at the end of this report indicated that 
"daily skilled services not indicated" but the physician 
also wrote that she "needs home health aid."  

In the September 2000 rating decision on appeal, the RO 
denied entitlement to an increased rate of DIC for aid and 
attendance or housebound.  The RO concluded, and the Board 
agrees, that no evidence on file supported a finding that the 
appellant was housebound in accordance with the governing 
regulations.  The appellant herself did not claim that she 
was housebound, and her claim specifically addressed a 
temporary need for aid and attendance of another.  The RO 
also denied entitlement to aid and attendance benefits on the 
stated basis that the evidence did not show that the 
appellant's condition was "permanent and total."  

Although additional rates of payment for aid and attendance 
for both compensation and pension often accrue to veterans 
and dependents who have already been determined to be 
permanently and totally disabled, the Board notes that this 
is not a prerequisite under the governing law or regulations 
for an award of aid and attendance benefits.  

In December 1994, the VA Office of General Counsel published 
a precedential opinion discussing the question of whether the 
need for aid and attendance benefits be permanent in nature 
to qualify for a higher rate of improved pension.  See 
VAOBGCPREC 21-94 (O.G.C. Prec. 21-94).  Although this General 
Counsel opinion involved pension, the rationale, reasoning 
and discussion, and the governing laws and regulations 
discussing aid and attendance benefits are identical for both 
compensation and pension.  In that opinion, General Counsel 
held that the statutory provision authorizing an increased 
rate of VA benefits for persons in need of regular aid and 
attendance did "not require that the need be permanent as a 
predicate to an award of the increased rate."  To the extent 
that the title bar of 38 C.F.R. § 3.352 suggested that the 
need must be permanent, that title bar was inconsistent with 
the governing statute. 

The clinical evidence on file certainly does not show and the 
appellant does not argue that her need for aid and attendance 
was permanent.  In her December 2000 notice of disagreement, 
she specifically requested an increased rating of DIC for aid 
and attendance from May to November 2000.  In her March 2002 
substantive appeal, she wrote that her right shoulder rotator 
cuff surgery and other physical problems made her disabled 
"for 41/2 months."  She stated that she needed a home aid 
during that time period.  

Although the appellant's initial claim for aid and attendance 
benefits was filed in May 2000 and although her notice of 
disagreement requested aid and attendance benefits from May 
to September 2000, the Board finds that the clinical evidence 
on record from May 2000 up until the time that she was 
provided right shoulder rotator cuff surgery does not 
indicate a need for aid and attendance.  The clinical 
evidence submitted in May 2000 was not principally for 
treatment of bilateral rotator cuff tears and contains no 
statements or evidence supporting a finding that the 
appellant had a factual need for the aid and attendance of 
another individual with all activities of daily living. 

The evidence, however, on file from immediately prior to that 
surgery and including the VA examination for aid and 
attendance and housebound status in the month following 
surgery clearly supported a finding that the appellant was in 
need of the aid and attendance of another for a period of 
months.  In July 2000, the veteran's private physician wrote 
that following right rotator cuff surgery, the appellant 
would need help to dress herself and with all activities of 
daily living.  The August 2000 VA examination clearly 
recorded an inability to effectively use the right arm and 
that the appellant needed assistance for dressing, bathing, 
cooking and "other activities of daily living."  Although 
daily skilled services were not indicated, it was reported 
that she needed a home health aid.

Accordingly, the Board finds, consistent with the medical 
evidence on file, and consistent with the appellant's clear 
statement in her March 2002 substantive appeal, that the 
appellant met the criteria for an increased rate of DIC 
compensation based on the need for the aid and attendance of 
another individual to assist in the appellant's activities of 
daily living from the time of right rotator cuff surgery on 
July 20, 2000, through November 30, 2000, a close 
approximation of the 4 1/2 months of need claimed by the 
appellant in her substantive appeal.  This temporary award of 
additional DIC compensation based on the need for regular aid 
and attendance is consistent with the VA Office of General 
Counsel precedential opinion discussed above.  A permanent 
award of aid and attendance benefits was not claimed by the 
appellant and is not warranted by the evidence on file.  In 
this regard, it is noteworthy that by March 2002, long after 
the appellant was provided right shoulder surgery in July 
2000, the appellant still only requested a 4 1/2 month period 
of aid and attendance benefits in her substantive appeal.  
Accordingly, the Board concludes that this award constitutes 
a complete grant of benefits sought by the appellant in this 
case.  


ORDER

Entitlement to an increased dependency and indemnity 
compensation (DIC) benefits for the surviving spouse of the 
veteran based on the need for regular aid and attendance of 
another person pursuant to 38 U.S.C.A. § 1311(c) (West 2002) 
from July 20 through November 30, 2000, is granted.  


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

